Citation Nr: 0829974	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The veteran had active service from February 1967 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing as part of his substantive 
appeal, but subsequently withdrew the request in November 
2006.



FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran manifested hearing loss 
while in active military service, and preponderates against a 
finding that sensorineural hearing loss as an organic disease 
of the nervous system was manifested to a compensable degree 
within one year after separation from service.

2.  The first indication that the veteran had a hearing loss 
disability was in 2004, some 30 years after separation from 
service, and the evidence preponderates against a finding 
that his hearing loss is causally related to active service.

3.  There is no competent evidence that the veteran's hearing 
loss is proximately due to or the result of the veteran's 
service-connected diabetes mellitus, on either a causation or 
aggravation basis.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active service, nor may sensorineural hearing loss, as an 
organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310, 3.385 (2007).

2.  Bilateral hearing loss is not due to, the result of, or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a letter was sent to the 
veteran in May 2006 describing how VA determines disability 
ratings and effective dates.  It also provided examples of 
evidence that the veteran could use to establish the 
disability rating he was claiming.  

The Board finds that the content of the letters provided to 
the veteran in November 2005 and May 2006 complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although the May 2006 letter was not timely in that it did 
not precede the non-favorable initial adjudication of the 
veteran's claim, it is clear that the veteran was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in the timing of VCAA notice 
non-prejudicial.  For example, the January 2006 rating 
decision, February 2007 SOC, and May and August 2007 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  Moreover, the benefit being sought is not 
being granted in this case, so the Board will not reach the 
issues of disability rating and effective date discussed in 
the May 2006 letter.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Any defect in the timing of such notice was non-prejudicial.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a), 7 Vet. 
App. 439 (1995) (en banc).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected; 
see Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's non-service-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  




The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board acknowledges that the lack of any evidence showing 
that a veteran manifested bilateral hearing loss during 
service is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaint of, or treatment 
for, hearing loss in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held 
that, where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability that is causally related to service.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran contends that he has a 
bilateral hearing loss disability resulting from acoustic 
trauma occurring during active service, or, alternatively, 
associated with or secondary to diabetes mellitus.  Diabetes 
mellitus was found to be service connected in a September 
2005 rating decision, based upon a presumption in the law in 
favor of veterans who served in Vietnam and were potentially 
exposed to Agent Orange or other herbicide agents.  

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), an organic disease 
of the nervous system (which could include sensorineural 
hearing loss) is listed as a chronic disease.  However, in 
order for the presumption to operate, such disease must have 
become manifest to a degree of 10 percent disability or more 
within one year after the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of sensorineural 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease are not satisfied here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection, on a non-presumptive basis.  

The Board will first consider whether the veteran in this 
case suffers a current hearing loss disability due to 
acoustic trauma that occurred during service.  His DD Form 
214 indicates he served in the artillery and as a Hawk 
(missile) launcher crewman during the Vietnam era.  Thus, the 
Board finds that exposure to acoustic trauma is consistent 
with the time, place, and circumstances of the veteran's 
service.  See 38 U.S.C.A. § 1154.  

While noise exposure is shown here, this alone cannot serve 
as a basis for a grant of service connection.  Rather, the 
evidence must show that the current hearing loss is a result 
of such in-service exposure.  That has not been demonstrated 
here, as will be explained below.      

The service treatment records are silent as to any complaints 
or evidence of hearing loss.  Indeed, the January 1971 
separation report of physical examination includes the 
results of hearing tests indicating that hearing acuity was 
normal.  

Following separation from service, symptoms of hearing loss 
were first demonstrated during an August 2005 VA examination 
scheduled with regard to the veteran's claim for service-
connected diabetes.  Moreover, a hearing loss disability was 
first demonstrated in a December 2005 VA examination.  See 
38 C.F.R. § 3.385.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that had elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

In the present case, the record of evidence contains one 
somewhat favorable opinion in the form of a September 2006 
letter written by Dr. C. H., M.D., an otolaryngologist.  Dr. 
H conducted an audiometric examination and diagnosed severe 
bilateral sensorineural hearing loss, in a pattern noted to 
be typical of noise-induced hearing loss.    

The record of evidence also contains a December 2005 VA 
examination in which the examiner reached a conclusion 
opposite of that of Dr. H.  Specifically, the examiner opined 
that the present hearing loss was not incurred while in 
active duty, and that, while the veteran had a history of 
significant military noise exposure, there was no indication 
that that noise exposure had affected his hearing thresholds.  
Rather, the examiner concluded that veteran's current hearing 
loss was more likely caused by presbycusis (age-related 
factors).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). The Board finds that the unfavorable 
December 2005 conclusion of the VA examiner carries a higher 
probative weight than the favorable opinion provided by Dr. H 
in September 2006.  There is no indication that Dr. H had 
reviewed the veteran's medical history or claims file as part 
of his examination.  Further, Dr. H never opined that the 
hearing loss was related to the veteran's military service, 
nor did the doctor discuss the lengthy gap in time between 
the veteran's military service and symptoms of hearing loss 
disability.  The doctor's opinion thus appears to be 
speculative in nature.  Speculative medical opinions are 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

By contrast, the VA examiner indicated that he had reviewed 
the claims file, and he specifically discussed the gap in 
time between the veteran's service and his manifestation of 
symptoms of hearing loss.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); see also Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (relative value of a medical opinion depends in 
part on the reasoning employed by the examiner).  For these 
reasons, Dr. H's opinion is found to be less probative than 
the December 2005 VA examiner's opinion.  Accordingly, the 
greater weight of the probative evidence is against a causal 
relationship between the current hearing loss and acoustic 
trauma during active service. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran stated in a May 2007 letter 
that his hearing loss was intensified at the time he was 
diagnosed with diabetes (in 2004).  Further, during the 
December 2005 VA examination and again during a September 
2006 audiological examination, the veteran gave a 4- or 5-
year history of hearing loss.  Even if his statements can be 
construed as alleging continuity of symptoms since active 
service, the absence of documented complaints or treatment 
for over 30 years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, the history as provided by the 
veteran places the inception of hearing loss in 2000 or 2001, 
30 years after he left service.  Therefore, continuity has 
not here been established, either through the competent 
medical evidence or through the veteran's statements.      

Next, the Board considers whether the veteran's current 
hearing loss is associated with or secondary to his service-
connected diabetes mellitus.  

In the veteran's September 2005 letter, wherein he first 
claims that he has service-connected hearing loss, he stated 
that the August 2005 VA examiner told the veteran that he had 
hearing loss that might be associated with his diabetes.  
However, upon review of the August 2005 report of 
examination, there is no indication that the VA examiner 
causally related the veteran's hearing loss to diabetes.  
Indeed, the examination report does not provide any theory of 
etiology.  "Hearsay" evidence of what a physician told the 
veteran is not competent evidence.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).    

By contrast, the evidence of record contains two unfavorable 
VA examinations.  The first, conducted in June 2007 by an 
audiologist, diagnosed bilateral high frequency sensorineural 
hearing loss consistent with the veteran's current age.  The 
examiner stated he was unable to establish a nexus between 
the veteran's hearing loss and his service-connected 
diabetes.  Further, the examiner stated that while studies 
have shown it is possible that hearing loss can be caused by 
diabetes, the studies remain inconclusive at best.  In 
conclusion, the examiner opined that it is less likely than 
not that the veteran's current hearing loss is related to his 
diabetes.

The veteran was seen by a physician specializing in diabetes 
during a July 2007 VA examination, one month later.  The 
examiner opined that the veteran's hearing loss was less 
likely due to diabetes mellitus.  Given the relatively short 
duration of the veteran's diabetes at the time, the veteran's 
ability to control it with diet alone, and the absence of 
other chronic complications, the examiner stated it is 
unlikely that the hearing loss reflects a complication of 
diabetes.  Further, while studies have shown an association 
between hearing loss and diabetes, they have not shown 
causation.  Finally, the examination report indicates that 
deafness can be associated with a particular variety of 
diabetes, but not of the type which this veteran has.  Thus, 
from the June and July 2007 VA examinations, it is clear that 
the veteran's hearing loss did not result from, nor has it 
been aggravated by, the veteran's service-connected diabetes.   

In summary, there is no competent evidence of record showing 
a nexus between the veteran's hearing loss and his service-
connected diabetes mellitus.  To the contrary, the weight of 
the evidence shows there is no relationship.  

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, bilateral hearing loss 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

In conclusion, the preponderance of the evidence is against 
finding that the current hearing loss disability is related 
to the veteran's active service, either by acoustic trauma or 
service-connected diabetes mellitus.  Therefore the benefit-
of-the-doubt rule is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.



ORDER

Service connection for bilateral hearing loss is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


